             June 15, 2011


Empeiria Acquisition Corp.
142 W. 57th Street, 12th Floor
New York, NY 10019


Cohen & Company Capital Markets, LLC
135 East 57th Street, 21st Floor
New York, NY 10022
Attn: General Counsel


Re:
Initial Public Offering



Ladies and Gentlemen:


This letter (“Letter Agreement”) is being delivered to you in accordance with
the Underwriting Agreement (the “Underwriting Agreement”) entered into, or
proposed to be entered into, by and between Empeiria Acquisition Corp., a
Delaware corporation (the “Company”), and Cohen & Company Capital Markets, LLC,
as representative of the several underwriters (the “Underwriters”), relating to
an underwritten initial public offering (the “Offering”), of 6,000,000 of the
Company’s units (the “Units”), each comprised of one share of the Company’s
common stock, par value $0.0001 per share (the “Common Stock”), and one warrant
exercisable for one share of Common Stock (each, a “Warrant”). The Units sold in
the Offering shall be quoted and traded on the Over-the-Counter Bulletin Board
pursuant to a registration statement on Form S-1 and prospectus (the
“Prospectus”) filed by the Company with the Securities and Exchange Commission
(the “Commission”). Certain capitalized terms used herein are defined in
paragraph 15 hereof.


In order to induce the Company and the Underwriters to enter into the
Underwriting Agreement and to proceed with the Offering and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, Empeiria Investors LLC (the “Sponsor”) and each officer and
director of the Company (together with the Sponsor, the “Initial Stockholders”)
hereby agree with the Company as follows:


1.           Each of the undersigned hereby agrees that if the Company seeks
stockholder approval of a proposed Business Transaction, then in connection with
such proposed Business Transaction, he, she or it shall vote all Founder Shares,
the Placement Shares and any shares acquired by him, her or it in the Offering
or the secondary public market in favor of such proposed Business Transaction.
 
 
1

--------------------------------------------------------------------------------

 
 
2. (a)     Each of the undersigned hereby agrees that in the event that the
Company fails to consummate a Business Transaction within 15 months from the
date of the Prospectus (or 18 months from the date of the Prospectus if the
Company executes a letter of intent or definitive agreement with respect to a
Business Transaction within the 15 month period and such Business Transaction
has not yet been completed), he, she or it shall take all reasonable steps to
cause the Company to (i) cease all operations except for the purpose of winding
up, (ii) as promptly as reasonably possible, redeem the Common Stock held by the
Public Stockholders, at a per-share price, payable in cash, equal to the
aggregate amount including interest then on deposit in the Trust Account, but
net of any taxes payable and net interest withdrawn for working capital purposes
(less up to $100,000 of such interest to pay dissolution expenses), divided by
the number of shares of Common Stock then outstanding, subject in each case to
the Company’s obligations under Delaware law to provide for claims of creditors
and other requirements of applicable law.


Each of the Company and its officers and directors hereby agree they will not
propose any amendment to the Company's amended and restated certificate of
incorporation that would affect the substance or timing of the Company's
redemption obligation, as described in Section 9.2 of the Company’s amended and
restated certificate of incorporation.


(b)         Each of the undersigned acknowledges that the undersigned has no
right, title, interest or claim of any kind in or to any monies held in the
Trust Account or any other asset of the Company as a result of any liquidation
of the Trust Account with respect to the Founder Shares or Placement Shares.
Each of the undersigned hereby further waives, with respect to any shares of the
Common Stock held by him or it, any redemption rights he or it may have in
connection with the consummation of a Business Transaction, including, without
limitation, any such rights available in the context of a stockholder vote to
approve such Business Transaction or in the context of a tender offer made by
the Company to purchase shares of the Common Stock (although the undersigned
shall be entitled to redemption and liquidation rights with respect to any
shares of the Common Stock (other than the Founder Shares and Placement Shares)
the undersigned holds if the Company fails to consummate a Business Transaction
within 15 months from the date of the Prospectus (or 18 months from the date of
the Prospectus under certain circumstances described in the Prospectus)).


3. (a)     To the extent that the Underwriters do not exercise their
over-allotment option to purchase an additional 900,000 shares of Common Stock
(as described in the Prospectus), the Initial Stockholders shall return to the
Company for cancellation, at no cost, the number of Founder Shares held by such
Initial Stockholders determined by multiplying 300,000 by a fraction: (i) the
numerator of which is 900,000 minus the number of shares of the Common Stock
purchased by the Underwriters upon the exercise of their over-allotment option,
and (ii) the denominator of which is 900,000. The Initial Stockholders further
agree that to the extent that: (A) the size of the Offering is increased or
decreased and (B) the Initial Stockholders have either purchased or sold shares
of the Common Stock or an adjustment to the number of Founder Shares has been
effected by way of a stock split, stock dividend, reverse stock split,
contribution back to capital or otherwise, in each case in connection with such
increase or decrease in the size of the Offering, then, (x) the references to
900,000 in the numerator and denominator of the formula in the immediately
preceding sentence shall be changed to a number equal to 15% of the number of
shares included in the Units issued in the Offering and (y) the reference to
300,000 in the formula set forth in the immediately preceding sentence shall be
adjusted to such number of shares of the Common Stock that the Initial
Stockholders would have to return to the Company in order to hold 25% of the
Company’s issued and outstanding shares after the Offering (assuming the
Underwriters do not exercise their over-allotment option and excluding any
Placement Shares).
 
 
2

--------------------------------------------------------------------------------

 
 
(b)         In the case of any of the Founder Shares owned by the Initial
Stockholders that are not subject to forfeiture pursuant to paragraph 3(a)
above, until such time as (A) (i) with respect to 20% of such shares, upon
consummation of the Business Transaction, (ii) with respect to 20% of such
shares, when the closing price of the Common Stock exceeds $12.00 for any 20
trading days within a 30-trading day period following the consummation of the
Business Transaction, (iii) with respect to 20% of such shares, when the closing
price of the Common Stock exceeds $13.50 for any 20 trading days within a
30-trading day period following the consummation of the Business Transaction,
(iv) with respect to 20% of such shares, when the closing price of the Common
Stock exceeds $15.00 for any 20 trading days within a 30-trading day period
following the consummation of the Business Transaction and (v) with respect to
20% of such shares, when the closing price of the Common Stock exceeds $17.00
for any 20 trading days within a 30-trading day period following the
consummation of the Business Transaction (such applicable period being the
“Founder Lock-Up Period”) or (B) when the Company consummates a liquidation,
merger, stock exchange or other similar transaction subsequent to the
Consummation of the initial Business Combination and during the Founder Lock-Up
Period that results in all of the Company’s stockholders having the right to
exchange their shares of Common Stock for cash, securities or other property,
the undersigned shall not, except as described in the Prospectus, (i) sell,
offer to sell, contract or agree to sell, hypothecate, pledge, grant any option
to purchase or otherwise dispose of or agree to dispose of, directly or
indirectly, or establish or increase a put equivalent position or liquidate or
decrease a call equivalent position within the meaning of Section 16 of the
Securities Exchange Act of 1934, as amended, and the rules and regulations of
the Commission promulgated thereunder (the “Exchange Act”), with respect to the
Founder Shares, (ii) enter into any swap or other arrangement that transfers to
another, in whole or in part, any of the economic consequences of ownership of
any of the Founder Shares, whether any such transaction is to be settled by
delivery of the Common Stock or such other securities, in cash or otherwise, or
(iii) publicly announce any intention to effect any transaction specified in
clause (B)(i) or (B)(ii).


(c)          Until 30 days after the completion of the Company’s initial
Business Transaction (“Sponsor Lock-Up Period”), each of the undersigned shall
not, except as described in the Prospectus, (i) sell, offer to sell, contract or
agree to sell, hypothecate, pledge, grant any option to purchase or otherwise
dispose of or agree to dispose of, directly or indirectly, or establish or
increase a put equivalent position or liquidate or decrease a call equivalent
position within the meaning of Section 16 of the Exchange Act with respect to
the Placement Units, Placement Shares, Placement Warrants or shares of Common
Stock underlying the Placement Warrants, (ii) enter into any swap or other
arrangement that transfers to another, in whole or in part, any of the economic
consequences of ownership of any of the Placement Units, Placement Shares,
Placement Warrants or shares of Common Stock underlying the Placement Warrants,
whether any such transaction is to be settled by delivery of the Common Stock or
such other securities, in cash or otherwise, or (iii) publicly announce any
intention to effect any transaction specified in clause (c)(i) or (c)(ii).
 
 
3

--------------------------------------------------------------------------------

 
 
(d)         Notwithstanding the provisions contained in paragraphs 3(b) and 3(c)
herein, the Initial Stockholder may transfer the Founder Shares and/or Placement
Units, Placement Shares, Placement Warrants or shares of Common Stock underlying
the Placement Warrants: (i) to the Company’s officers or directors; (ii) by gift
to a member of the Initial Stockholder’s immediate family or to a trust, the
beneficiary of which is a member of the Initial Stockholder’s immediate family;
(iii) by virtue of the laws of descent and distribution upon death of an Initial
Stockholder; (iv) pursuant to a qualified domestic relations order; (v) by
virtue of the laws of the state of Delaware or the Sponsor’s limited liability
company agreement upon dissolution of the Sponsor; (vi) to the members of the
Sponsor; (vii) in the event of the Company’s liquidation prior to the completion
of the Company’s initial Business Transaction; or (viii) in the event that the
Company consummates a liquidation, merger, stock exchange or other similar
transaction that results in all of its stockholders having the right to exchange
their shares of the Common Stock for cash, securities or other property
subsequent to the consummation of the Company’s initial Business Transaction;
provided, however, that, in the case of clauses (i) through (vi), these
permitted transferees enter into a written agreement with the Company agreeing
to be bound by the transfer restrictions in paragraphs 3(b) and 3(c) herein.


(e)          Further, each of the undersigned agrees that after the Founder
Lock-Up Period or the Sponsor Lock-Up Period, as applicable, has elapsed, the
Founder Shares and/or Placement Units, Placement Shares, Placement Warrants or
shares of Common Stock underlying the Placement Warrants owned by the
undersigned shall only be transferable or saleable pursuant to a sale registered
under the Securities Act or pursuant to an available exemption from registration
under the Securities Act of 1933, as amended (the “Securities Act”). The Company
and the undersigned each acknowledge that pursuant to that certain registration
rights agreement to be entered into between the Company and the Initial
Stockholders, the Initial Stockholders may request that a registration statement
relating to the Founder Shares and/or Placement Units, Placement Shares,
Placement Warrants or shares of Common Stock underlying the Placement Warrants
be filed with the Commission prior to the end of the Founder Lock-Up Period or
the Sponsor Lock-Up Period, as the case may be; provided, however, that such
registration statement does not become effective prior to the end of the Founder
Lock-Up Period or the Sponsor Lock-Up Period, as applicable.


(f)           Subject to the limitations described herein, the undersigned shall
retain all of its rights as a stockholder during the Founder Lockup Period and
Sponsor Lockup Period including, without limitation, the right to vote such
shares.


(g)          During the Founder Lock-Up Period and Sponsor Lock-Up Period, all
dividends payable in cash with respect to such securities shall be paid to the
undersigned, but all dividends payable in Common Stock or other non-cash
property shall become subject to the applicable lock-up period as described
herein and shall be released from such lock-up in accordance with the provisions
of this paragraph 3.
 
 
4

--------------------------------------------------------------------------------

 
 
4.           Without limiting the provisions of paragraph 3 hereof, during the
period commencing on the effective date of the Underwriting Agreement and ending
180 days after such date, each of the undersigned shall not (i) sell, offer to
sell, contract or agree to sell, hypothecate, pledge, grant any option to
purchase or otherwise dispose of or agree to dispose of, directly or indirectly,
or establish or increase a put equivalent position or liquidate or decrease a
call equivalent position within the meaning of Section 16 of the Exchange Act
with respect to any Units, shares of Common Stock, Warrants or any securities
convertible into, or exercisable, or exchangeable for, shares of Common Stock
owned by the undersigned, (ii) enter into any swap or other arrangement that
transfers to another, in whole or in part, any of the economic consequences of
ownership of any Units, shares of Common Stock, Warrants or any securities
convertible into, or exercisable, or exchangeable for, shares of Common Stock
owned by the undersigned, whether any such transaction is to be settled by
delivery of such securities, in cash or otherwise, or (iii) publicly announce
any intention to effect any transaction specified in clause (i) or (ii).


5.           In the event of the liquidation of the Trust Account without the
consummation of a Business Transaction, each of Alan B. Menkes, Keith E. Oster,
James N. Mills and Michael Dion (the “Indemnitors”) agree to jointly and
severally indemnify and hold harmless the Company against any and all loss,
liability, claim, damage and expense whatsoever (including, but not limited to,
any and all legal or other expenses reasonably incurred in investigating,
preparing or defending against any litigation, whether pending or threatened, or
any claim whatsoever) to which the Company may become subject as a result of any
claim by (i) any third party for services rendered or products sold to the
Company or (ii) a prospective target business with which the Company has entered
into an acquisition agreement with (a “Target”); provided, however, that such
indemnification of the Company by the Indemnitors shall apply only to the extent
necessary to ensure that such claims by a third party for services rendered
(other than the Company’s independent public accountants) or products sold to
the Company or a Target do not reduce the amount of funds in the Trust Account
to below $10.20 (or approximately $10.15 if the over-allotment is exercised in
full) per share of the Common Stock sold in the Offering (the “Offering
Shares”), and, provided, further, that only if such third party or Target has
not executed an agreement waiving claims against and all rights to seek access
to the Trust Account whether or not such agreement is enforceable. In the event
that any such executed waiver is deemed to be unenforceable against such third
party, the Indemnitors shall not be responsible for any liability as a result of
any such third party claims. Notwithstanding any of the foregoing, such
indemnification of the Company by the Indemnitors shall not apply as to any
claims under the Company’s obligation to indemnify the Underwriters against
certain liabilities, including liabilities under the Securities Act. The
Indemnitors shall have the right to defend against any such claim with counsel
of its choice reasonably satisfactory to the Company if, within 15 days
following written receipt of notice of the claim to the Indemnitors, the
Indemnitors notify the Company in writing that the Indemnitors shall undertake
such defense.


6. (a)     In order to minimize potential conflicts of interest that may arise
from multiple corporate affiliations, each of Alan B. Menkes, Keith E. Oster and
James N. Mills hereby agree that until the earliest of the Company’s initial
Business Transaction, liquidation or such time as he ceases to be an officer or
director of the Company, he shall present to the Company for its consideration,
prior to presentation to any other entity, any suitable Business Transaction
opportunities of which he or companies or entities which he manages or controls
becomes aware, subject to any pre-existing fiduciary or contractual obligations
he might have.
 
 
5

--------------------------------------------------------------------------------

 
 
(b)         Each of the undersigned hereby agrees and acknowledges that (i) each
of the Underwriters and the Company would be irreparably injured in the event of
a breach by the undersigned of his or its obligations under paragraph 6(a)
hereof, (ii) monetary damages may not be an adequate remedy for such breach and
(iii) the non-breaching party shall be entitled to injunctive relief, in
addition to any other remedy that such party may have in law or in equity, in
the event of such breach.


7.           The undersigned’s biographical information furnished to the Company
is true and accurate in all material respects and does not omit any material
information with respect to the undersigned’s background. Each of the
questionnaires furnished to the Company by the Sponsor and the undersigned are
true and accurate in all material respects. The undersigned represents and
warrants that:


(a)          the undersigned is not subject to or a respondent in any legal
action for, any injunction, cease-and-desist order or order or stipulation to
desist or refrain from any act or practice relating to the offering of
securities in any jurisdiction;


(b)          the undersigned has never been convicted of, or pleaded guilty to,
any crime (i) involving fraud, (ii) relating to any financial transaction or
handling of funds of another person, or (iii) pertaining to any dealings in any
securities and the undersigned is not currently a defendant in any such criminal
proceeding; and


(c)          the undersigned has never been suspended or expelled from
membership in any securities or commodities exchange or association or had a
securities or commodities license or registration denied, suspended or revoked.


8.           Except as disclosed in the Prospectus, neither the undersigned nor
any affiliate of the undersigned shall receive any finder’s fee, reimbursement,
consulting fee, monies in respect of any repayment of a loan or other
compensation prior to, or in connection with any services rendered in order to
effectuate the consummation of the Company’s initial Business Transaction
(regardless of the type of transaction that it is), other than the following:


(a)          repayment of loans made to the Company by Mr. Alan B. Menkes in
connection with the preparation, filing and consummation of the Offering;


(b)          payment of an aggregate of $5,000 per month to the Sponsor or an
affiliate of the Sponsor, for office space, general office support, and
receptionist, secretarial and administrative services;


(c)          payment of up to $10,000 in monthly management fees, including fees
to the Sponsor which will be used to pay Mr. Keith Oster, the Company’s
President; and


(d)          repayment of loans, if any, and on such terms as to be determined
by the Company from time to time after completion of this Offering, made by the
Sponsor or an affiliate of the Sponsor or certain of the Company’s officers and
directors to finance working capital requirements; provided, that, if the
Company does not consummate an initial Business Transaction, a portion of the
working capital held outside the Trust Account may be used by the Company to
repay such loaned amounts so long as no proceeds from the Trust Account are used
for such repayment.
 
 
6

--------------------------------------------------------------------------------

 
 
9.           In the event that the Company does not consummate a Business
Transaction and must liquidate and its remaining net assets are insufficient to
complete such liquidation, the Sponsor has agreed to advance the funds necessary
to complete such liquidation and agreed not to seek repayment for such expenses.


10.         Each of the undersigned acknowledges and understands that the
Underwriters and the Company will rely upon the agreements, representations, and
warranties set forth herein in proceeding with the Offering.


11.         The undersigned authorizes any employer, financial institution, or
consumer credit reporting agency to release to the Underwriters and their legal
representatives or agents (including any investigative search firm retained by
the Underwriters) any information they may have about the undersigned’s
background and finances (“Information”), purely for the purposes of the Offering
(and shall thereafter hold such information confidential).  Neither the
Underwriters nor its agents shall be violating the undersigned’s right of
privacy in any manner in requesting and obtaining the Information and the
undersigned hereby releases them from liability for any damage whatsoever in
that connection.


12.         Each of the undersigned acknowledges and agrees that the Company
will not consummate any Business Transaction with any company with which the
undersigned has had any discussions in the undersigned’s capacity as an officer
or director of the Company, formal or otherwise, prior to the consummation of
the Offering, with respect to a Business Transaction.


13.         Each of the undersigned acknowledges and agrees that the Company
will not consummate any Business Transaction that involves a company which is
affiliated with any of the undersigned unless the Company obtains an opinion
from an independent investment banking firm that the Business Transaction is
fair to the Company’s stockholders from a financial perspective.


14.         Each of the undersigned has full right and power, without violating
any agreement to which he, she or it is bound (including, without limitation,
any non-competition or non-solicitation agreement with any employer or former
employer), to enter into this Letter Agreement and to serve as an officer of the
Company or as a director on the board of directors of the Company, as
applicable, and hereby consents to being named in the Prospectus as an officer
and/or as a director of the Company, as applicable.


15.         As used in this Letter Agreement, (i) “Business Transaction” shall
mean a merger, capital stock exchange, asset acquisition, stock purchase,
reorganization or similar Business Transaction, involving the Company and one or
more businesses; (ii) “Founder Shares” shall mean the 2,430,000 shares of the
Common Stock of the Company acquired by the Initial Stockholders for an
aggregate purchase price of $25,000, or approximately $0.01029 per share, prior
to the consummation of the Offering; (iii) “Public Stockholders” shall mean the
holders of securities issued in the Offering; (iv) “Placement Shares” shall mean
the shares of Common Stock sold as part of the Placement Units; (v) “Placement
Warrants” shall mean the 390,000 Warrants to purchase up to 390,000 shares of
the Common Stock that are acquired as part of the Placement Units; (vii)
“Placement Units” shall mean the 390,000 Units of the Company, each Placement
Unit consisting of one Placement Warrant and one Placement Share, sold to the
Sponsor in a private placement, for a purchase price of $3,900,000 and (v)
“Trust Account” shall mean the trust account into which a portion of the net
proceeds of the Offering and the private placement will be deposited.
 
 
7

--------------------------------------------------------------------------------

 
 
16.         This Letter Agreement constitutes the entire agreement and
understanding of the parties hereto in respect of the subject matter hereof and
supersede all prior understandings, agreements, or representations by or among
the parties hereto, written or oral, to the extent they relate in any way to the
subject matter hereof or the transactions contemplated hereby. This Letter
Agreement may not be changed, amended, modified or waived (other than to correct
a typographical error) as to any particular provision, except by a written
instrument executed by the parties hereto.


17.         No party may assign either this Letter Agreement or any of his, her
or its rights, interests, or obligations hereunder without the prior written
consent of the other party. Any purported assignment in violation of this
paragraph shall be void and ineffectual and shall not operate to transfer or
assign any interest or title to the purported assignee. This Letter Agreement
shall be binding on the undersigned and each of his or its heirs, personal
representatives, successors and assigns.


18.         This Letter Agreement shall be governed by and construed and
enforced in accordance with the laws of the State of New York, without giving
effect to conflicts of law principles that would result in the application of
the substantive laws of another jurisdiction. The parities hereto (i) agree that
any action, proceeding, claim or dispute arising out of, or relating in any way
to, this Letter Agreement shall be brought and enforced in the courts of New
York, in the State of New York, and irrevocably submits to such jurisdiction and
venue, which jurisdiction and venue shall be exclusive and (ii) waives any
objection to such exclusive jurisdiction and venue or that such courts represent
an inconvenient forum.


19.         Any notice, consent or request to be given in connection with any of
the terms or provisions of this Letter Agreement shall be in writing and shall
be sent by express mail or similar private courier service, by certified mail
(return receipt requested), by hand delivery, electronic or facsimile
transmission.


20.         This Letter Agreement shall terminate on the earlier of (i) the
later of the expiration of the Founder Lock-Up Period or Sponsor Lock-Up Period,
as applicable, or (ii) the liquidation of the Trust Account; provided, however,
that this Letter Agreement shall earlier terminate in the event that the
Offering is not consummated and closed by July 31, 2011; and, provided, further,
that paragraph 5 of this Letter Agreement shall survive any liquidation of the
Company.


[Signature page follows]
 
 
8

--------------------------------------------------------------------------------

 
 

   
Sincerely,
         
EMPEIRIA INVESTORS, LLC
         
By:
/s/ Alan B. Menkes    
Name: Alan B. Menkes
   
Title:   CEO
       
DIRECTORS AND OFFICERS
      /s/ Alan B. Menkes  
Alan B. Menkes
      /s/ Keith E. Oster  
Keith E. Oster
      /s/ Joseph Fong  
Joseph Fong
      /s/ James N. Mills  
James N. Mills
     
/s/ Barry Brigman
 
Barry Brigman
      /s/ Michael Dion  
Michael Dion
     
/s/ Katharine Kaplan
 
Katharine Kaplan



Signature Page to Insider Letter
 
 
9

--------------------------------------------------------------------------------

 
 
Acknowledged and Agreed:
 
EMPEIRIA ACQUISITION CORP.
   
By:
/s/ Alan B. Menkes
Name: Alan B. Menkes
Title:   CEO
 
COHEN & COMPANY CAPITAL MARKETS, LLC
 
By:
/s/ Daniel Reiser
Name: Daniel Reiser
Title:   General Counsel

 
Signature Page to Insider Letter
 
 
10

--------------------------------------------------------------------------------

 
 